








THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of
September 2, 2015, by and between ARE-SD REGION NO. 32, LLC, a Delaware limited
liability company (“Landlord”), and ILLUMINA, INC., a Delaware corporation
(“Tenant”).
RECITALS
A.    Landlord and Tenant are now parties to that certain Amended and Restated
Lease Agreement dated as of March 27, 2012, as amended by that certain First
Amendment to Lease dated as of May 23, 2013, as further amended by that certain
Amended and Restated Second Amendment to Lease dated as of March 12, 2015, and
as further amended by that certain letter agreement dated March 12, 2015 (as
amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
consisting of approximately 792,687 rentable square feet (“Premises”) located at
5200 Illumina Way, San Diego, California (“Project”). The Premises are more
particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.
B.     Landlord and Tenant desire to document in this Third Amendment the terms
and conditions upon which Landlord has consented to Tenant’s construction of the
parking structure at the Project as more particularly described in Exhibit A
attached hereto (the “P1 Parking Structure”).
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Construction of P1 Parking Structure. Landlord consented to Tenant’s request for
Tenant to construct at the Project, at Tenant’s sole cost and expense, the P1
Parking Structure in a good and workman like manner, lien free and in compliance
with all Legal Requirements. Tenant was required to and represents and warrants
to Landlord that Tenant named Landlord a third party beneficiary of the
contracts entered into with architect, general contractor and subcontractors,
and of any warranty made by any the architect, general contractor or any
subcontractors in connection with the construction of the P1 Parking Structure.

2.
No Removal. Notwithstanding anything to the contrary contained in the Lease,
Tenant shall have no obligation or right to remove the P1 Parking Structure, and
Tenant shall be required, at Tenant’s sole cost and expense, to maintain the P1
Parking Structure at all times in good condition and repair (including repairing
any construction defects) during the Term.

3.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Third Amendment and that no Broker
brought about this transaction, other than Cushman & Wakefield. Landlord and
Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction. Tenant shall be responsible for all
commissions, if any, due to Cushman & Wakefield arising out of the execution of
this Third Amendment.

4.
Disclosure. For purposes of Section 1938 of the California Civil Code, as of the
date of this Amendment, Tenant acknowledges having been advised by Landlord that
the Project has not been inspected by a certified access specialist.

5.
Miscellaneous.

a.This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Third Amendment may be amended only
by an agreement in writing, signed by the parties hereto.
b.This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.
c.This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.




--------------------------------------------------------------------------------




d.Except as amended and/or modified by this Third Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Third Amendment. In the event
of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.
[Signatures are on the next page.]
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.
TENANT:
ILLUMINA, INC.,
a Delaware corporation
By:    
Its:    






LANDLORD:
ARE-SD REGION NO. 32, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member
By:
ARE-QRS CORP.,

a Maryland corporation,
general partner
By:    
Its:                    






